Citation Nr: 1126291	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected degenerative arthritis of the right elbow.

2.  Entitlement to a compensable initial rating for residual of a surgical scar of the right elbow.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to June 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims folder.

The issue of entitlement to an increased rating for degenerative arthritis of the right elbow is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's surgical scar of the right elbow is painful.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for the Veteran's surgical scar of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.118, Diagnostic Codes 7800-05 (2010) and 4.118, Diagnostic Codes 7800-05 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable disability rating for his right elbow surgery scar.  For the reasons that follow, the Board determines that a 10 percent rating is warranted.  

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the history of the Veteran's claim is instructive.  The Veteran first sought service connection for his right elbow scar in February 2008.  He underwent a VA examination in July 2008, and the RO granted service connection for his scar in a September 2008 rating decision.  The Veteran filed a Notice of Disagreement with this decision, and the RO issued a Statement of the Case in March 2009.  The Veteran thereafter filed a timely Substantive Appeal, and he testified before the undersigned Board member in March 2011.  

The Veteran's surgical scar has been rated as noncompensably under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Under that code, a scar was rated based on the limitation of function of the affected part.  

Effective October 23, 2008, VA amended the rating criteria for the evaluation of scars.  The new ratings are clear that, for scars rated under the previous Diagnostic Code prior to the effective date, a scar will only be evaluated under the new provisions at the request of the Veteran.  The RO, however, in its May 2009 Statement of the Case, evaluated the Veteran's claim under both the old and the new Diagnostic Codes.  Accordingly, the Board shall perform the same evaluation.  

Under the revised code, the Veteran's scar is most appropriately rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  This code applies to scars that are unstable or painful.  One or two scars that are unstable or painful are rated as 10 percent disabling, three or four scars that are unstable or painful are rated as 20 percent disabling, and five or more scars that are unstable or painful are assigned a 30 percent rating.  Notes accompanying this code state define an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the Veteran underwent a VA examination in July 2008.  The examiner found that the Veteran had two scars on his right elbow; one from a surgery that predated his service, and one that resulted from his February 2007 ulnar release.  His recent post-surgical scar was described as measuring 9 cm in length and as well healed.  There was no evidence of adherence or discharge.  In describing whether the Veteran's scar was painful, the examiner stated both that "there was no tenderness" in the Veteran's scar, but that "the Veteran complained of tenderness even to superficial palpation of the right elbow."

In his March 2011 Travel Board hearing, the Veteran described his post-surgical scar as painful.  Indeed, he stated that he worked with a prosthetics specialist at the VA in order to develop a brace to better protect his elbow.  

Given the Veteran's testimony and the unclear nature of the examiner's findings, the Board shall resolve reasonable doubt in favor of the Veteran and find that his post-surgical scar of the right elbow is painful.  Under the new Diagnostic Code, such a scar warrants a disability rating of 10 percent.  38 C.F.R. § 4.118, DC 7804 (2010) (providing that one scar that is unstable or painful warrants a 10 percent rating).  Accordingly, the Board concludes that the criteria for a compensable, 10 percent rating have been met.  As his symptoms have remained constant over the appeals period, staged ratings are not at issue. 

That being said, the Board does not find evidence warranting a rating higher than 10 percent for the Veteran's scar.  Under the previous code, a 20 percent rating would only be available in the following situations: if the Veteran's scar were on his head, face, or neck and resulted in disfigurement (DC 7801); or if the Veteran's scar exceeded 12 square inches (DC 7802).  38 C.F.R. § 4.118 (2008).  Neither condition is met here.  

Under the new code, a 20 percent rating would only be applicable: if the Veteran's scar were on his head, face, or neck and resulted in disfigurement (DC 7800); if his scar were deep, nonlinear, and at least 12 square inches (DC 7801); or if he had three or more unstable or painful scars (DC 7805).  38 C.F.R. § 4.118 (2010).  Again, the Veteran meets none of these criteria, precluding his receiving a rating in excess of 10 percent.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The Board has found that the Veteran suffers from a painful post-surgical scar on his right elbow.  Such a painful scar is contemplated under the applicable rating criteria for scars.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran suffers from a painful, post-surgical scar on his right elbow.  Accordingly, the Board concludes that the criteria for an initial 10 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.118, Diagnostic Codes 7800-05 (2010) and 4.118, Diagnostic Codes 7800-05 (2008).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, VA has met its duty to notify for this claim.  Service connection for this issue was granted in a September 2008 rating decision.  The Veteran is now appealing the downstream issues of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim currently on appeal.  The Veteran also requested and attended a Travel Board hearing.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A 10 percent rating is granted for the Veteran's post-surgical scar of the right elbow, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran also seeks an increased rating for his service-connected degenerative joint disease of the right elbow.  For the reasons that follow, the Board shall remand this claim.  

The Veteran underwent a VA examination in conjunction with this claim in July 2008.  In his March 2011 Travel Board hearing, the Veteran expressed his belief that his disability had deteriorated since that time, noting that he was suffering from more pain and had decreased range of motion.  

Under VA regulations, a reexamination is required when "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a) (2010).  Here, as the Veteran offered testimony that his disability has worsened since his last VA examination, the Board finds that the evidence does indicate that there has been a material change and that a reexamination is warranted.  

The Board notes that, ordinarily, the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  Here, however, it has been 3 years since the Veteran was last examined.  This fact, in conjunction with the Veteran's statements regarding his disability, triggers the need for a new VA examination.

Further, in his March 2011 hearing, the Veteran stated that he receives all of his medical care through the Bay Pines VA Healthcare System.  As the most recent records obtained from that system is dated June 2009, updated records must be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  All records of the Veteran's VA treatment dated from June 2009 and thereafter should be obtained and associated with his claims folder.  

2.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise to determine the current severity of the Veteran's degenerative joint disease of the right elbow.

The examiner should review the Veteran's claims file before examining the Veteran, and he should note in his report that he conducted such a review.  The Board also asks the examiner to acknowledge and discuss the competent statements of the Veteran regarding his right elbow disability made in his March 2011 hearing.  

All indicated tests and studies should be accomplished, and a record of the examination should be associated with the claims file.  

3.  The RO/AMC should then readjudicate the Veteran's claim for an increased rating for degenerative joint disease of the right elbow.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


